Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawing

The drawings filed on September 18, 2020 are accepted. However, it is strongly encouraged to provide a fourth drawing depicting the sliced fruit. The sliced fruit is informative and is capable of visual representation.

Benefit of Provisional
The benefit to provisional application number 62/973,196, dated 09/20/2019, is hereby noted.

Objection to the Disclosure
37 CFR 1.163
The following is a quotation of section (a) of 37 CFR 1.163:

(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered.

35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In plant application filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164 (reproduced below) are controlling:

The claim shall be in formal terms to the new and distinct variety of the specified plant as described and illustrated, and may also recite the principal distinguishing characteristics.  More than one claim is not permitted.

In plant applications filed under 35 U.S.C. 161, the requirements of 35 U.S.C. are limited.  The following is a quotation of 35 U.S.C. 162:

No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described.


More specifically: 

A.	The specification should include a complete detailed description of the plant and the characteristics thereof that distinguish the same over related known varieties and its antecedents. See MPEP 1605.  There is no comparison of the instant plant to the parental varieties in the specification.  In order to provide a complete detailed description of the plant this comparison should be set forth. Furthermore, there is no meaningful comparison to the variety it most closely resembles, i.e. “related known varieties”. In addition to the comparison to the parental varieties, a comparison to the most similar comparator is also required.

B.	The abstract should reflect the scope of the claimed invention. The claim in a plant patent is drawn to the entire plant or tree as opposed to a variety or the fruit. As a result, the abstract should be changed from, “A new and distinct prunus variety…” to –A new and distinct variety of prunus rootstock tree…--

C.	A UPOV hit on a prunus rootstock plant named ‘DHPRS2’ having application number QZ PBR 20192204, dated 9/9/2019 was uncovered that is prior to the filing of the provisional patent application. It was filed within a year of the provisional application filing. As a result, since the UPOV hit is drawn to the instant plant, an exception is deemed to be invoked under 35 U.S.C. 102(b)(1)(A).



E.	Where color is a distinctive feature of the plant, the color should be positively identified in the specification by reference to a designated color as given by the recognized dictionary or color chart employed.  See MPEP 1605.  As a result, the following colors should be set forth in the specification as referenced by the employed color chart:
Trunk coloration,
Trunk lenticel coloration,
Vegetative bud coloration,
Nectaries coloration,
Flower petal coloration,
Sepal coloration,
Anther coloration,
Pollen coloration,
Stigma coloration,
Style coloration,
Filament coloration,
Fruit stalk coloration,
Fruit skin coloration,
Fruit flesh coloration,
Fruit stone coloration, and
Fall leaf coloration.

F.	It is understood that the instant plant’s intend use is as a rootstock. However, the tree’s description needs to be as complete as is reasonably possible. In order to provide as full and complete a disclosure as possible of the plant, the following characteristics should be set forth in the specification: 
regularity of bearing, 
type of bearing (on spurs only, on spurs and long shoots, on long shoots only),
tree habit (upright, semi-upright, spreading, drooping), 
trunk description,
trunk lenticels description, 
spur length, 
vegetative bud size, 
vegetative bud shape of apex (acute, obtuse, rounded), 
position of vegetative bud in relation to one year old shoot(adpressed, slightly held out, markedly held out),
position of nectaries on leaf (predominantly on base of leaf blade, equally on base of leaf blade and on petiole, predominantly on petiole), 
flower diameter, 
flower arrangement of petals (free, touching, overlapping), 
sepal description,
stigma position relative to anther, 
anther position relative to petals, 
length of stalk on fruit, 
fruit shape in lateral view (oblong, elliptic, circular, oblate, cordate, obovate, obcordate), 
fruit symmetry (symmetric or slightly asymmetric, moderately asymmetric, strongly asymmetric), 
shape of fruit base (pointed, truncate, depressed),  
shape of fruit apex (pointed, rounded, truncate, depressed), 
depth of fruit stalk cavity, 
depth of fruit suture, 
presence of bloom on fruit skin,
relative area of fruit over color, 
pattern of fruit over color, 
number of fruit lenticels,
size of fruit lenticels,
fruit firmness,
fruit juiciness (may be expressed as the percentage of total fruit weight obtained by pressing fruit), 
fruit acidity (measured as total titratable acidity), 
fruit sweetness (measured in Brix), 
fruit adherence of stone to flesh, 
amount of fruit fiber, 
stone size, 
stone shape in lateral view, 
stone shape in ventral view, 
stone shape in basal view, stone symmetry in lateral view, stone texture of lateral surfaces (fine grained, granular, rough, hammered), 
stone width of stalk-end, 
time of beginning of fruit ripening, 
number of chilling hours required, 
and whether the plant is self fertile.  Sizes should be set forth with units of measurement as opposed to general terms such as “medium”.

G. 	The specification indicates that the instant plant has been asexually reproduced via in vitro propagation in Freising, Germany. In order to provide as complete a description of the instant variety that is as complete as possible, the explant used should be set forth in the specification.

The above listing may not be complete.  Applicants should carefully compare the claimed plant with the botanical descriptions set forth in the specification to ensure completeness and accuracy and to distinguish the plant within this expanding market class.  Any further botanical information should be imported into the specification, as should any additional or corrected information relative to same.

Claim Rejection
35 USC § 112, 1st and 2nd Paragraphs
	
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as well as 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as not being supported by a clear and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by PP28,440.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 
Claim 1 is rejected under 35 U.S.C. 102(a)(2) based upon a patent, PP28,440, issued September 26, 2017.
The claimed invention is drawn to a plum hybrid rootstock as illustrated and described in the instant specification. PP28,440 is also drawn to a plum hybrid rootstock. Due to the fact that there is little description of the instant plant, one of ordinary skill in the art is not able to ascertain whether the instant plant is the same plant as in the patent. A description of the plant that is as complete as is reasonably possible is likely to obviate this rejection if it becomes clear that the two plants are not the same. 

Exception deemed applied with regard to UPOV document
A search uncovered a UPOV hit drawn to the instant plant with a filing date less than a year prior to the filing date of the provisional application. Applicant has not claimed foreign priority to this PBR application. Although this case is examined under the provisions of AIA , this art is not cited under 102(a)(1) because the inventor is the same as the breeder listed on the PBR application and the publication date is less than a year prior to filing of the provisional application in the United States. As a result, an exception is deemed to be invoked under 102(b)(1)(A).

Conclusion
	No claim is allowed.

Correspondence


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661